Citation Nr: 1034289	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling for 
fractured coccyx, herniation of nucleus pulposus L5-S1, and 
lumbar disc disease with arthritis.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1964 to 
January 1970 and from December 1970 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
(The Board observes that when the Veteran initially filed for 
service connection for his back disability in 1988, VA used an 
incorrect Social Security number for the claims file number.  
Despite the discrepancy, the Board will use the number VA has 
used in order to remain consistent.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, further development is necessary in this matter.  
The Veteran submitted a decision from the Social Security 
Administration (SSA) dated in August 2009 awarding him disability 
benefits due to his service-connected back disability.  No 
attempt has been made to obtain the underlying medical records 
that the SSA used in rendering its decision.  Thus, in light of 
the existence and relevance of such records to the Veteran's 
pending claim, it is incumbent on VA to remand the claim to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-
370 (1992) (where VA has actual notice of the existence of 
records held by SSA which appear relevant to a pending claim, VA 
has a duty to assist by requesting those records from SSA).

Additionally, the Board finds that in light of the Veteran being 
awarded SSA benefits because of his back disability, the issue of 
a total disability rating for compensation based on individual 
unemployability (TDIU) has been raised.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran 
submits evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The U.S. 
Court of Appeals for Veterans Claims recently held that a request 
for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  Therefore, on remand, the RO's readjudication of the 
Veteran's claim for an increased disability rating for fractured 
coccyx, herniation of nucleus pulposus L5-S1, and lumbar disc 
disease with arthritis should include the issue of TDIU.

Additionally, a review of the record shows that the Veteran 
receives treatment from the VA Medical Center (VAMC) in 
Cincinnati, Ohio.  With the exception of a surgery report dated 
in February 2009, the most recent VA treatment records are dated 
in October 2008.  The Veteran's updated treatment records should 
also be obtained on remand.

The Board also observes that the Veteran was last afforded a VA 
examination in May 2007.  Since the Veteran recently underwent 
back surgery in February 2009, the Board also finds that a new VA 
examination should be obtained to determine the Veteran's current 
level of disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination must 
be conducted).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under the 
Veterans Claims Assistance Act as to the 
evidence needed to substantiate his claim 
for TDIU and VA's duty to assist him in 
developing this claim.

2.  Obtain the Veteran's treatment records 
from the VAMC in Cincinnati, Ohio dated 
since October 2008.

3.  The RO/AMC should obtain from SSA 
copies of any determinations regarding the 
Veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the appellant.  All 
attempts to obtain records should be 
documented in the claims folder.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be located 
or no such records exist, the Veteran 
should be notified in writing.

4.  Schedule the Veteran for a VA spine 
and neurological examination to determine 
the current level of severity associated 
with his service-connected fractured 
coccyx, herniation of nucleus pulposus L5-
S1, and lumbar disc disease with 
arthritis.  Range of motion studies should 
be conducted.  Among other findings, all 
functional losses due to pain, weakness, 
fatigability, etc. should be equated to 
additional limitation of motion (beyond 
that shown clinically).  The duration and 
frequency of any physician-prescribed 
periods of bed rest due to the Veteran's 
low back disability should be noted.  All 
neurologic symptoms due to low back 
disability should be identified, including 
those affecting the bowel or bladder, or 
due to any related intervertebral disc 
syndrome and describe the nerve(s) 
affected or seemingly affected by disc 
syndrome.  Impairment for each nerve 
identified should be described as causing 
mild, moderate, moderately severe, or 
severe incomplete paralysis.  The examiner 
must review the claims file, including a 
copy of this remand.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports 
should be incorporated into the 
examinations and associated with the claims 
file.  The RO/AMC should ensure that the 
examination report complies with this 
remand and answers the questions presented 
in the examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655 
(2009).

5.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should readjudicate the claim for a rating 
in excess of 40 percent for fractured 
coccyx, herniation of nucleus pulposus L5-
S1, and lumbar disc disease with 
arthritis, to include entitlement to TDIU, 
in light of all information or evidence 
received.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


